



Exhibit 10.1
RETIREMENT AGREEMENT AND RELEASE
THIS RETIREMENT AGREEMENT AND RELEASE (“Agreement”) is entered into this 17th
day of July 2019 (the “Effective Date”) by and between Actuant Corporation, a
Wisconsin corporation (the “Corporation”), and André L. Williams, an individual
residing in Wisconsin (“Employee”; and together with the Corporation, the
“Parties”).
RECITALS
WHEREAS, Employee is the Executive Vice President, Global Human Resources of the
Corporation; and
WHEREAS, Corporation and Employee desire to enter into this Agreement in
connection with Employee’s retirement from employment.
NOW, THEREFORE, in consideration of the promises contained herein and for good
and valuable consideration, the sufficiency of which is acknowledged, the
Parties agree as follows:
AGREEMENT
1.Recitals. The foregoing recitations are true, correct, and incorporated
herein.


2.Retirement as Officer; Transition of Responsibilities. Employee shall retire
as an officer of the Corporation and its subsidiaries effective on September 1,
2019 and, accordingly, Employee hereby resigns as an officer of the Corporation,
and from all positions as an officer, director or manager of the Corporation’s
subsidiaries, effective as of 12:01 a.m. (Central time) on September 1, 2019,
unless the Corporation determines otherwise. Employee shall cooperate with the
Corporation’s reasonable requests to effectuate Employee’s resignation from such
offices including executing resignation letters, should additional information
and/or execution of documents be necessary or desirable. Employee shall continue
to be an employee of the Corporation, at the same base salary rate and benefits
(provided that Employee shall not receive any incentive, equity or other award
to be made after the effective date and benefits are subject to any uniform
change in benefits adopted by the Corporation after the Effective Date) as
currently paid, until his retirement from employment and during such period
shall provide such services to facilitate the transition of Employee’s
responsibilities as Executive Vice President, Global Human Resources as
reasonably requested by the Corporation’s Chief Executive Officer or such other
officer of the Corporation as designated by the Chief Executive Officer.


3.Separation of Employment. Employee shall retire as an employee of the
Corporation and its subsidiaries effective on December 31, 2019 and,
accordingly, Employee hereby resigns as an employee of the Corporation and its
subsidiaries effective at 11:59 p.m. (Central time) (the “Separation Date”).
Employee will receive the final paycheck for unpaid wages earned by Employee
through the Separation Date on the first payroll date of the Corporation in
January 2020. This final paycheck will include payment for any accrued but
unused vacation.


4.Separation Payment. Subject to Employee’s compliance his obligations
hereunder, including under Section 12(b) hereof, through the Separation Date,
the Corporation will pay Employee a separation payment (the “Separation
Payment”) equal to Six Hundred Twenty Seven Fifty and 00/100 Dollars ($627,050)
in a lump sum subject to all applicable payroll taxes and withholdings, on the
first payroll date of the Corporation in January 2020. This Separation Payment
is made in lieu of any other





--------------------------------------------------------------------------------





agreement or policy that may convey any right to Employee to severance pay,
including any Corporation severance policy or plan. Employee shall have no right
to any severance other than outlined in this Agreement.


5.Bonus Pay. The Corporation will pay Employee an annual cash bonus (if any) for
the fiscal year ending August 31, 2019 in accordance with the short-term
incentive award for such period previously communicated by the Corporation to
the Employee, which amount shall be based on the consolidated results of the
Corporation for such fiscal year with no adjustments other than adjustments
applied uniformly by the Corporation in paying an annual cash bonus for such
fiscal year to its other executive officers. Such payment, subject to all
applicable payroll taxes and withholdings, shall be payable at the same time
that annual bonuses for the fiscal year ending August 31, 2019 are paid to the
Corporation’s executive officers. Employee will not be eligible for any annual
cash bonus payment for all or any part of the fiscal year ending August 31, 2020
and beyond.


6.Equity Awards.


(a)Subject to Employee’s compliance his obligations hereunder, including under
Section 12(b) hereof, through the Separation Date, the treatment of the
Employee’s outstanding equity awards shall be as follows, and all such equity
awards shall be deemed to be modified to provide as follows, subject to Employee
not having revoked Employee’s acceptance of this Agreement:
(i)Restricted Stock Units. All outstanding Restricted Stock Units (“RSU’s”) held
by Employee on the Separation Date, shall become fully vested and nonforfeitable
as of the Separation Date.


(ii)Performance Stock Units. All Performance Stock Units (“PSU’s”) held by
Employee shall become fully vested and nonforfeitable as of the Separation Date.
Following completion of the performance period applicable to each PSU award,
Employee shall be issued the full number of shares of common stock that shall be
payable under such PSU award based on achievement of the performance objectives
as if Employee’s employment had not been terminated with no adjustments other
than adjustments uniformly applied by the Corporation in paying out shares with
respect to PSUs, with the same performance period, to its other executive
officers.


(b)Confirmation of Outstanding Awards. Each of the Corporation and Employee
acknowledge and confirm to each other that the following table lists all
unvested equity awards made by Corporation to Employee outstanding on the date
of this Agreement and that Employee shall not be entitled to receive any
additional equity awards after the date of this Agreement:
Equity Award
Award Date
Number of Shares
(for PSUs, at target level)
RSU
January 16, 2017
4,639
PSU
October 17, 2017
4,557
RSU
January 22, 2018
3,187
PSU
October 30, 2018
4,983
RSU
January 22, 2019
5,654








--------------------------------------------------------------------------------





(c)Delivery of Shares and Tax Withholding. Delivery of shares with respect to
each such equity award shall be in accordance with the terms of the respective
award agreement and subject to withholding for taxes in the manner specified in
such award agreement.


7.Supplemental Executive Retirement Plan; Deferred Compensation Plan. Employee’s
eligibility to participate in the Supplemental Executive Retirement Plan
(“SERP”) will end on the Separation Date and no contributions will be made
thereunder with respect to any period after the Separation Date, it being agreed
that the Corporation will make a company contribution on behalf of Employee for
the plan year ending August 31, 2019. Employee’s eligibility to participate in
the Deferred Compensation Plan (“DCP”) will end on the Separation Date and no
contributions will be made thereunder with respect to any period after the
Separation Date. Payments under the SERP will be made in accordance with the
terms thereof. Payments under the DCP, including disposition of RSU deferrals,
will be made pursuant to the terms of the DCP and the deferral elections
thereunder.


8.Group Health Insurance Benefits and COBRA Coverage. The Corporation will
continue to provide medical, dental, and vision coverage through the Separation
Date pursuant to the terms of its group benefits plans. COBRA continuation for
coverage under the Corporation’s Medical/Dental/Vision Plans will become
available for election by Employee on the first day of the calendar month next
following the Separation Date. Employee will be offered COBRA continuation for
the medical, dental and vision coverage and shall be solely responsible for the
payment of premiums with respect to COBRA coverage.


9.Other Separation Benefits. Except as provided herein, Employee’s eligibility
for coverage under the retirement and benefit plans of the Corporation, as may
be applicable, will end on the Separation Date. More specifically, Employee is
not eligible to participate in any Corporation bonus or long-term incentive plan
except as otherwise outlined in this Agreement. To the extent provided for under
the terms of certain benefit plans, Employee’s benefits may continue until the
end of the month during which Employee’s employment terminates, or longer,
depending on Employee’s eligibility to continue such benefits at Employee’s own
expense pursuant to applicable federal and state law. Notwithstanding the
foregoing, nothing in this Agreement shall reduce or eliminate vested rights or
benefits under any retirement plan (qualified or nonqualified), medical plan or
any other employee welfare benefit plan. Except as expressly stated herein, from
and after the Separation Date, Employee will not have the right to participate
in or receive any benefit under any employee benefit plan of the Corporation,
any fringe benefit plan of the Corporation, or any other plan, policy or
arrangement of the Corporation, providing benefits or perquisites to employees
of the Corporation generally or individually; provided, however, that the
Company will, during the twelve (12) month period following the Separation Date
reimburse Executive for the cost of one (1) annual executive physical.


10.Stock Transactions. Employee agrees that as a former executive of the
Corporation, he will abide by all insider trading restrictions and guidelines
for six (6) months following the Separation Date, including 401(k) transactions
and purchases or sales of stock of the Corporation. During this period, all
transactions by Employee in the stock of the Corporation must be approved by the
Corporation’s Executive Vice President-General Counsel.


11.Compliance with Section 409A. The Separation Payment is intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury Regulation §1.409A-1(b)(4), and for such purposes, each
installment of the Separation Payment or any other installment payment to
Employee under this





--------------------------------------------------------------------------------





Agreement shall be considered a separate payment. The treatment of equity awards
under subsection (a) of Section 6 of this Agreement is intended to be exempt
from Section 409A. Notwithstanding any other provisions of this Agreement to the
contrary and to the extent applicable, it is intended that this Agreement be
exempt from or otherwise comply with the requirements of Section 409A, and this
Agreement shall be interpreted, construed and administered in accordance with
this intent, so as to avoid the imposition of fines, penalties, taxes or other
monetary consequences on Employee pursuant to Section 409A. However, the
Corporation shall not have any liability to Employee, Employee’s beneficiaries
or otherwise if this Agreement or any amounts paid or payable hereunder are
subject to the additional tax and penalties under Section 409A. The parties
agree that if any payment, distribution or other benefit under this Agreement
fails to satisfy the requirements of Section 409A and an amendment would be
effective for purposes of Section 409A in order to avoid any fines, penalties,
taxes or other monetary consequences, they will agree to an amendment to comply
with Section 409A so long as it does not increase the liability of the
Corporation under this Agreement. Such amendment shall be retroactive to the
extent permitted by Section 409A. For purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations promulgated under Section 409A.
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Employee’s termination during a period in which he is a
Specified Employee (as defined below), then the amount of such non-exempt
deferred compensation that would otherwise be payable during the six-month
period immediately following Employee’s termination of employment will be
accumulated and Employee’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Employee’s death or the
first day of the seventh month following Employee’s termination of employment,
whereupon the accumulated amount will be paid or distributed to Employee and the
normal payment or distribution schedule for any remaining payments or
distributions will resume. For purposes of this Agreement, the term “Specified
Employee” has the meaning of “specified employee,” as such term in Section 409A
of the Code and the final regulations thereunder.


12.General Release by Employee.


(a)Employee, for himself, his successors, administrators, heirs, and assigns,
hereby releases the Corporation, all of its related and affiliated entities, and
all of their respective current and former officers, directors, shareholders,
managers, employees, attorneys, agents, successors, heirs, assigns, and insurers
(“Released Parties”) from any and all claims for sums of money, accounts, claims
for attorneys’ fees, costs or expenses, causes of action, demands, damages,
obligations, promises, agreements, controversies, suits, rights, losses, debts,
or liabilities of any kind or character whatsoever (“Claims”), whether known or
unknown, which Employee has, had, or might have been able to assert or make
based on any action, omission, or conduct of any kind on the part of the
Released Parties from the beginning of time up to Employee’s execution of this
Agreement.


Without limiting the generality of the foregoing, such release specifically
applies to:
(i)Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of





--------------------------------------------------------------------------------





attorneys’ fees or costs, breach of express or implied contract, promissory
estoppel, breach of fiduciary duty, violation of corporate bylaws or corporate
governance documents, violation of statute, breach of the implied duty of good
faith, or under any other theory of recovery; and


(ii)Any and all Claims under or pursuant to the Americans with Disabilities Act,
the Age Discrimination in Employment Act (which protects persons 40 and over
against age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Genetic Information Nondiscrimination Act of 2008, the Family and
Medical Leave Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts,
United States Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended,
and § 1985, the Occupational Safety and Health Act, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, the Fair Labor Standards Act, federal, state, or local wage payment
laws, federal, state, or local whistleblower laws, federal, state, or local
family and/or medical leave laws, or any other federal, state, or local law,
statute, ordinance, rule, regulation, or executive order relating to employment
and/or discrimination in employment, and/or any Claims to attorneys’ fees or
costs thereunder.


Further, Employee confirms that, as of the date of this Agreement, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.
In addition to the above release, Employee promises not to sue any Released
Party in court. This is different from the general release above. Besides
releasing claims covered by that general release, Employee agrees never to sue
Released Parties for any reason covered by that release. Despite this promise
not to sue however, Employee may file suit to enforce this Agreement or to
challenge its validity under the ADEA or the Older Workers’ Benefit Protection
Act (“OWBPA”), which he may do without penalty under this Agreement. If Employee
sues any Released Party in violation of this Agreement, Employee will be
required to pay Released Parties’ reasonable attorneys’ fees and other
litigation costs incurred in defending such claims.
This Section 12(a) is essential and material to this Agreement and without such
general releases, no agreement would have been reached by the Parties.
Notwithstanding the foregoing or anything else in this Agreement, this Agreement
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, to the extent Employee’s right to do so is not subject to
waiver. This Agreement also does not waive or release (i) any claims that
Employee might have that arise after Employee’s execution of this Agreement;
(ii) Employee’ right to enforce the terms of this Agreement; (iii) any rights
which cannot be waived as a matter of law; (iv) any rights or claims for
indemnification or advancement of expenses Employee may have under applicable
laws, under the applicable constituent documents (including bylaws and articles
of incorporation) of the Corporation, under any applicable insurance policy the
Corporation may maintain, or any other





--------------------------------------------------------------------------------





agreement Employee may have with the Corporation relating to his service as a
Director and/or Officer (as such terms are defined in the Corporation’s bylaws
as in effect on the Effective Date); (v) Employee’s right to receive an award
for information provided to the Securities Exchange Commission.
(b)No later than seven days prior to the Separation Date, Employee shall execute
and deliver a General Release in the form of Exhibit A hereto dated as of the
Separation Date (the “Bring-down Release”).


13.Claims Released Include Age Discrimination Claims. Without limiting the scope
of Employee’s release set forth in this Agreement in any way, Employee also
certifies that such release constitutes a knowing and voluntary waiver of any
and all rights or claims that exist or that Employee has or may claim to have
under the Federal Age Discrimination in Employment Act (“ADEA”), as amended by
the OWBPA, which is set forth at 29 U.S.C. §§ 621, et seq. Employee’s release
set forth in this Agreement does not govern any rights or claims that may arise
under the ADEA after the date this Agreement is signed by Employee.


14.No Pending Claim/Release Condition. As of the date of this Agreement,
Employee has no work-related current charge, complaint, grievance or other
proceeding pending against the Released Parties before any local, state or
federal agency or court.


15.Opportunity to Consider this Agreement; Consultation with Attorney. Employee
is hereby being offered twenty-one (21) calendar days following the date he
received this Agreement to consider this Agreement. Employee is hereby advised
in writing to consult with an attorney before signing this Agreement and has
done so or has had the opportunity to do so. Employee is hereby being offered
twenty-one (21) calendar days following the date he received the Bring-down
Release to consider the Bring-down Release. Employee is hereby advised in
writing to consult with an attorney before signing the Bring-down Release and
acknowledges his opportunity to do so.


16.Time to Revoke.


(a)After Employee signs this Agreement, Employee has seven (7) days to revoke it
by providing written notice to Fabrizio R. Rasetti, Executive Vice
President-General Counsel and Secretary, Actuant Corporation, N86 W12500
Westbrook Crossing, Menomonee Falls, WI 53051. This Agreement, and Employee’s
entitlement to the consideration identified in this Agreement, are not effective
or enforceable until the revocation period expires. If Employee revokes this
Agreement, Employee will not receive the consideration identified herein.


(b)After Employee signs the Bring-down Release, Employee has seven (7) days to
revoke it by providing written notice to Fabrizio R. Rasetti, Executive Vice
President-General Counsel and Secretary, Actuant Corporation, N86 W12500
Westbrook Crossing, Menomonee Falls, WI 53051. The Bring-down Release, and
Employee’s entitlement to the consideration identified in this Agreement to be
payable on or after the Separation Date, are not effective or enforceable until
such revocation period expires. If Employee revokes the Bring-down Release,
Employee will not receive the consideration identified herein that is payable on
or after the Separation Date.







--------------------------------------------------------------------------------





17.Additional Transition Assistance. During the one-year period following the
Separation Date Period, Employee will provide reasonable cooperation and
assistance with transitional issues to the Corporation, at reasonable times and
places and in reasonable amounts. These transitional assistance services shall
be provided without additional payment to Employee beyond the payments and other
benefits outlined in this Agreement, except for reimbursement of pre-approved
(in writing) reasonable expenses, if any, in accordance with the Corporation’s
expense reimbursement policies and practices.


18.Restrictive Covenants. As a member of the Corporation’s executive leadership,
during Employee’s employment with the Corporation, Employee had access to and
in-depth knowledge of Confidential Information regarding the Corporation and its
affiliates, including about customers, strategy, product development, finances
and business plans.


(a)Definitions: For the purposes of this Agreement, the following definitions
shall apply:
(i)“Competing Company” means any person, firm or business that is engaged in any
of the manufacture and sale of hydraulic tools and solutions (including pumps,
cylinders, valves, torque wrenches, gantries, and lift systems); joint integrity
and leak sealing products and services for oil & gas and power generation
markets; motion control and hydraulic actuation systems and components; and
engine control, emission control and fuel efficiency products for mobile
equipment; each of a type offered for sale by the Corporation or any of its
subsidiaries during the twelve (12) months preceding the Separation Date, which
includes, but is not limited to, SPX FLOW, Inc.; Snap-On Incorporated; HyTorc, a
division of UNEX Corporation; Team Industries; Atlas-Copco; IDEX Corporation;
Holmatro Group; Ingersoll-Rand; and Hi-Force Ltd. Notwithstanding the foregoing,
Employee shall not be in default of his obligations under this Section 18 if one
of the enumerated companies is acquired by a public company subsequent to the
time when Employee commences employment by such public company or serving on the
Board of Directors of such public company.


(ii)“Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded, magnetically or electronically
or otherwise stored, and whether originated by the Employee or otherwise coming
into the possession or knowledge of the Employee, which is possessed by or
developed for the Corporation which relates to the Corporation’s existing or
potential business, which information is not reasonably ascertainable by the
Corporation’s competitors or by the general public through lawful means, and
which information the Corporation treats as confidential, including information
regarding the Corporation’s business affairs, personnel, compensation, plans,
strategies, products, designs, finances, computer programs, research, customers,
purchasing, marketing, and other information.


(iii)“Key Employee” means any person who at the Separation Date is employed or
engaged by Corporation in a Corporate HR, Segment HR, finance, tax, IT or legal
function, and with whom Employee has had material contact concerning the
Corporation’s business in the course of employment during the twelve (12) months
immediately preceding the Effective Date.







--------------------------------------------------------------------------------





(iv)“Key Services” means services of the type performed by a Management
Employee, Key Employee or Supervised Employee for the Corporation during the
twelve (12) months preceding the Separation Date, but shall not include
clerical, menial, or manual labor.


(v)“Management Employee” means any person who at the Separation Date is employed
or engaged by Corporation, and with whom Employee has had material contact
concerning the Corporation’s business in the course of employment during the
twelve (12) months immediately preceding the Separation Date, and such person is
a manager, officer, director, or executive of Corporation.


(vi)“Supervised Employee” means any person who at the Separation Date is
employed or engaged by Corporation, and with whom Employee has had material
contact concerning the Corporation’s business in the course of employment during
the twelve (12) months immediately preceding the Separation Date, and such
person was directly managed by or reported to Employee during any portion of the
last 12 months prior to the Separation Date.


(vii)“Third Party Confidential Information” means information received by the
Corporation from others that Corporation has an obligation to treat as
confidential.


(viii)“Trade Secret” means a Trade Secret as that term is defined under
Wisconsin law.


(ix)“Restricted Territory” means states, provinces or territories within the
United States or other countries in which the Corporation:


(1)provided products or services; or


(2)sold or solicited the sale of products or services.


Notwithstanding the above, the term “Restricted Territory” is limited to states,
provinces or territories within the United States or other countries in which
the Corporation sold or provided in excess of $100,000 worth of products or
services in the twelve-month period immediately preceding the Separation Date.
(b)Limited Territorial Restriction - Executive and Management Activities. Prior
to the Separation Date and for twelve (12) months following the Separation Date,
and within the Restricted Territory, Employee shall not perform services of the
type Employee performed for the Corporation during the twelve-month period
immediately preceding the Separation Date for a Competing Company (refer to
paragraph 18(a)(i) for the list of competing companies), unless in an area or
segment of a Competing Company that does not compete in any way with the
Corporation’s business.


(c)Non-solicitation of Employees.


(i)Non-solicitation of Management Employees. Prior to the Separation Date and
for twelve (12) months following the Separation Date, Employee shall not,





--------------------------------------------------------------------------------





without the prior written consent of Corporation, encourage, cause, or solicit,
or assist others in encouraging, causing, or soliciting, a Management Employee
to terminate his or her employment with Corporation to provide Key Services in
competition with the Corporation unless such Management Employee has already
been terminated by the Corporation.


(ii)Non-solicitation of Key Employees. Prior to the Separation Date and for
twelve (12) months following the Separation Date, Employee shall not, without
the prior written consent of Corporation, encourage, cause, or solicit, or
assist others in encouraging, causing, or soliciting, a Key Employee to
terminate his or her employment with Corporation unless such Key Employee has
already been terminated by the Corporation.


(iii)Non-solicitation of Supervised Employees. Prior to the Separation Date and
for twelve (12) months following the Separation Date, Employee shall not,
without the prior written consent of Corporation, encourage, cause, or solicit,
or assist others in encouraging, causing, or soliciting, a Supervised Employee
to terminate his or her employment with Corporation to provide Key Services in
competition with Corporation, unless such Supervised Employee has already been
terminated by the Corporation.


(d)Obligation Not to Disclose Trade Secrets. Prior to and after the Separation
Date, Employee shall not use or disclose the Corporation’s Trade Secrets so long
as they remain Trade Secrets. Nothing in this Agreement shall limit Employee’s
statutory and other duties not to use or disclose the Corporation’s Trade
Secrets, or the Corporation’s remedies in the event Employee uses or discloses
the Corporation’s Trade Secrets. Pursuant to 18 U.S.C. § 1833(b)(1): “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.”


(e)Obligations Not to Disclose or Use Confidential Information. Prior to the
Separation Date and during the two (2) year period commencing at the Separation
Date, Employee will not use or disclose any Confidential Information, whether
such Confidential Information is in Employee’s memory or it is set forth
electronically, in writing or other form. This prohibition does not prohibit (i)
Employee’s disclosure of information during the term of his employment with the
Corporation in connection with his duties and in furtherance of the
Corporation’s objectives, (ii) Employee’s disclosure of information after it
ceases to meet the definition of “Confidential Information,” or (iii) Employee’s
use of general skills and know-how acquired during and prior to employment by
the Corporation, as long as such use does not involve the use or disclosure of
Confidential Information; nor does this prohibition restrict Employee from
providing prospective employers with an employment history or description of
Employee’s duties with the Corporation, so long as Employee does not use or
disclose Confidential Information. Notwithstanding the foregoing, if Employee
learns information in the course of employment with the Corporation that is
subject to a law governing confidentiality or non-disclosure, Employee shall
keep such information confidential at least for so long as required by law.
Nothing in this release shall be construed to prevent Employee from
communicating with any United States government agency regarding matters within
the agency’s jurisdiction.





--------------------------------------------------------------------------------







(f)Employee acknowledges and agrees that the restrictions contained in this
Section 18 with respect to time, geographical area, and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Corporation and that
Employee has had the opportunity to review the provisions of this Agreement with
his legal counsel. In particular, the Employee agrees and acknowledges that the
Corporation is currently engaging in business and actively marketing their
services and products throughout the Restricted Territory, the Corporation
expends significant time and effort developing and protecting the
confidentiality of its Confidential Information and trade secrets, which have
significant value, and that the Corporation would suffer irreparable harm if
Employee breached this Section 18. However, if, at the time of enforcement of
this Section 18, a court holds that the duration, geographical area or scope of
activity restrictions stated herein are unreasonable under circumstances then
existing or impose a greater restraint than is necessary to protect the goodwill
and other business interests of the Corporation, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the Parties that the restrictions contained herein be given effect to
the broadest extent possible. The existence of any claim or cause of action by
Employee against the Corporation, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Corporation
of the provisions of this Section 18, which will be enforceable notwithstanding
the existence of any breach by the Corporation. Notwithstanding the foregoing,
Employee will not be prohibited from pursuing such claims or causes of action
against the Corporation. Employee consents to the Corporation notifying any
prospective employer of Employee of Employee’s obligations under this Section 18
of this Agreement.


19.Return of Property. No later than 5:00 p.m. on the Separation Date, Employee
shall provide to Fabrizio R. Rasetti, Executive Vice President-General Counsel
and Secretary of the Corporation, any and all originals and copies in Employee’s
possession, custody, or control of any and all Corporation property, including
but not limited to keys, key cards, files and records, documents, electronically
stored information or writings, Confidential Information or Trade Secrets,
software, computer hardware, printers, wireless handled devices, phones,
identification cards, credit cards, and any material of any kind that contain
confidential information of the Corporation or its customers or clients
(“Company Property”). Employee shall not make, retain, or transfer to any third
party any copies of Company Property. Should Employee inadvertently retain and
later realize that Employee has retained any such Corporation Property, Employee
shall notify and return such Corporation Property to the Corporation within two
(2) calendar days of Employee’s discovery. Notwithstanding the foregoing,
Employee may retain his Corporation-issued computer, iPad, cell phone and cell
phone number provided Employee first delivers his computer, iPad and cell phone
to the Corporation for the removal of all Corporation data. No later than five
(5) business days after the Separation Date, Employee will complete, execute and
deliver to the cell phone service provider such documents as may be required to
effect the transfer of the cell phone service, cell phone and cell phone number
to Employee.


20.No Admission. This Agreement is entered into for the sole purpose of
concluding all matters between Employee and the Corporation based upon defined
rights and obligations. Neither this Agreement nor its contents is an admission
of any liability by the Corporation, or any of the Released Parties. Any such
liability is expressly and vigorously denied.







--------------------------------------------------------------------------------





21.No Other Compensation. Employee is not owed nor shall Employee accrue or be
entitled to receive any other wages, salary, benefits, bonuses, incentives,
fees, stock options. commissions or any other form of benefits, compensation or
remuneration of any kind from the Corporation and/or the Released Parties,
except as set forth in this Agreement. Employee shall continue to be eligible
for the Change in Control benefits under the Change in Control Agreement for
André L. Williams dated September 13, 2017 (the “CIC Agreement”) should the
Corporation experience a Change in Control on or prior to the Separation Date,
provided any and all requirements under that CIC Agreement are met, except all
payments and other benefits paid by the Corporation pursuant to this Agreement
shall be offset against any payments and benefits that may become due under the
CIC Agreement. Any other change in control agreements to which Employee may be a
party with the Corporation are hereby terminated.


22.Confidentiality. Unless required or protected by law, or pursuant to a
lawfully issued subpoena, Employee may not and will not disclose to nor discuss
with any person other than Employee’s spouse, accountant, or attorney(s), any
information regarding the negotiation of this Agreement. Employee shall advise
Employee’s spouse, accountant, or attorney(s) of Employee’s obligations under
this Section at the time any disclosure is made. Disclosure of the negotiation
by Employee’s spouse, accountant or attorney(s) shall be deemed to be disclosure
by Employee for purposes of this Section.


23.Non-Disparagement. Employee shall not publish or utter, whether in writing or
orally, any disparaging statements about the character, competence, integrity,
or business practices of the Corporation, its officers, directors, managers,
supervisors, employees, or agents. Nothing in this Agreement, however, shall
prevent Employee from providing truthful testimony as required by law or from
engaging in any activities protected by law. Nothing in this release shall be
construed to prevent Employee from communicating with any state or federal
agency regarding matters that are within the agency’s jurisdiction. The
Corporation agrees that no officer or director of the Corporation will publish
or utter, whether in writing or orally, any disparaging statements about the
character, competence, integrity or business practices of Employee, unless
compelled to do so as part of the judicial or regulatory process as part of any
litigation or proceeding between the Parties related to this Agreement.


24.Litigation Cooperation. Upon reasonable notice by the Corporation and subject
to Employee’s reasonable availability, Employee will cooperate fully with
Corporation with respect to any litigation, investigation or inquiry related to
Employee’s employment, business or responsibilities with respect to the
Corporation and will provide all assistance requested by the Corporation in
connection therewith, including but not limited to participation in meetings,
depositions, conference calls, trial testimony, and consultation with outside
counsel. Employee may not and will not discuss with anyone outside the
Corporation any litigation or the subject matter thereof or related thereto
without prior consultation with and approval of the Corporation. Nothing in this
Agreement, however, shall prevent Employee from providing truthful testimony as
required by law or from engaging in any activities protected by law.


25.Post-Employment References. Employee will direct prospective employers
seeking information concerning Employee’s employment with the Corporation to
send their inquiries, in writing, to the attention of General Counsel, Actuant
Corporation, N86 WI2500 Westbrook Crossing, Menomonee Falls, WI 53051. The
Corporation will respond only to written inquiries and, in accordance with its
policy, will limit its response to Employee’s dates of employment and last
position held.


26.Forum Selection. Any dispute between the Parties arising out of or related to
this Agreement or the Bring-down Release shall be heard only by the Circuit
Court of Waukesha County, Wisconsin, or by the United States District Court for
the Eastern District of Wisconsin; and the Parties





--------------------------------------------------------------------------------





hereby consent to the Circuit Court of Waukesha County, Wisconsin, or the United
States District Court for the Eastern District of Wisconsin, as the exclusive
venues for resolving any such disputes.


27.Applicable Law. Except to the extent governed by federal law, this Agreement
and the Bring-down Release shall be governed by and construed in accordance with
the internal laws of the State of Wisconsin, without regard to its conflict of
laws provisions.


28.Severability. The provisions of this Agreement are severable. If any
provision is adjudged void, unenforceable, or contrary to law, it is the
intention of the parties that such provision shall not thereby be terminated,
but shall be deemed amended to the extent required to render it valid and
enforceable, such amendment to apply only in the jurisdiction of the court which
has made such adjudication. The balance of the Agreement nonetheless will remain
in full force and effect.


29.Complete Agreement. This Agreement and any agreement between the Corporation
and Employee restricting Employee’s post-employment activities, each Stock Award
Agreement Barring Unfair Activities acknowledged and agreed to be Employee in
connection with his acceptance of awards made by the Company to Employee under
the Actuant Corporation 2009 Omnibus Incentive Plan on January 16, 2017 and
under the Actuant Corporation 2017 Omnibus Incentive Plan, as amended, on
October 17, 2017, January 22, 2018 and October 30, 2018, constitute the entire
agreement between the parties. Any and all prior or contemporaneous agreements
or understandings that are not embodied in this Agreement or agreement governing
post-employment activities are of no force or effect. Moreover, the terms of
this Agreement may not be modified, except by written agreement signed by both
Parties.


30.Counterparts. This Agreement and the Bring-down Release may be executed in
multiple counterparts, each of which shall constitute an original but all of
which together shall constitute one and the same instrument. The Parties further
agree that facsimile or .pdf signatures shall be treated as originals.


31.Acknowledgments. The Parties to this Agreement, and each of them, represent
that no promise, inducement, or agreement not herein expressed has been made
regarding the Agreement; that in executing this Agreement, they have had the
opportunity to consult with receive advice from an attorney; that they have
executed this Agreement freely and voluntarily, with full knowledge of all
material facts after independent investigation and without fraud, duress, or
undue influence of any kind or nature whatsoever, and that they have read the
Agreement and fully understand each and every provision contained therein.


32.Binding Agreement. This Agreement and each provision hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, and assigns.


33.Section Headings. The section headings in the Agreement are solely for
convenience of reference and shall not in any way affect the interpretation of
this Agreement.


34.Additional Acknowledgements by Employee. Employee further acknowledges that:


(a)Employee is receiving the Separation Payment and other benefits in exchange
for Employee’s execution of this Agreement, which Employee would not otherwise
be entitled to receive.


(b)Employee is hereby advised to consult with an attorney prior to signing this
Agreement.





--------------------------------------------------------------------------------







(c)Employee has twenty-one (21) days in which to consider whether to sign this
Agreement.


(d)After Employee signs this Agreement, Employee shall have seven (7) days in
which to revoke acceptance of this Agreement by delivering written notice to
Fabrizio R. Rasetti, Executive Vice President-General Counsel and Secretary,
Actuant Corporation, N86 W12500 Westbrook Crossing, Menomonee Falls, WI 53051.


(e)This Agreement is not enforceable and effective, and no payments will be made
hereunder, until the seven (7) day revocation period has expired without
revocation by Employee.
[signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.
 
 
 
 
/s/ André Williams
 
Date:
July 17, 2019
André Williams
 
 
 
 
 
 
 
ACTUANT CORPORATION
 
 
 
 
 
 
 
/s/ Fabrizio Rasetti
 
Date:
July 17, 2019
By: Fabrizio Rasetti
 
 
 
EVP, General Counsel & Secretary
 
 
 



                                                











--------------------------------------------------------------------------------






Exhibit A
GENERAL RELEASE
THIS GENERAL RELEASE (this “Release”) is executed this 31st day of December 2019
by André L. Williams, an individual residing in Wisconsin (“Employee”), and is
delivered to Actuant Corporation, a Wisconsin corporation (the “Corporation”),
in satisfaction of Employee’s obligation under Section 12(b) of the Retirement
Agreement and Release dated as of July 16, 2019 between Employee and the
Corporation (the “Agreement”). Capitalized terms not otherwise defined herein
have the meanings given to them in the Agreement.
Employee, for himself, his successors, administrators, heirs, and assigns,
hereby releases the Corporation, all of its related and affiliated entities, and
all of their respective current and former officers, directors, shareholders,
managers, employees, attorneys, agents, successors, heirs, assigns, and insurers
(“Released Parties”) from any and all claims for sums of money, accounts, claims
for attorneys’ fees, costs or expenses, causes of action, demands, damages,
obligations, promises, agreements, controversies, suits, rights, losses, debts,
or liabilities of any kind or character whatsoever (“Claims”), whether known or
unknown, which Employee has, had, or might have been able to assert or make
based on any action, omission, or conduct of any kind on the part of the
Released Parties from the beginning of time up to Employee’s execution of this
Release.
Without limiting the generality of the foregoing, this Release specifically
applies to:
(a)Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of attorneys’ fees or costs, breach of express or implied
contract, promissory estoppel, breach of fiduciary duty, violation of corporate
bylaws or corporate governance documents, violation of statute, breach of the
implied duty of good faith, or under any other theory of recovery; and


(b)Any and all Claims under or pursuant to the Americans with Disabilities Act,
the Age Discrimination in Employment Act (which protects persons 40 and over
against age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Genetic Information Nondiscrimination Act of 2008, the Family and
Medical Leave Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts,
United States Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended,
and § 1985, the Occupational Safety and Health Act, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, the Fair Labor Standards Act, federal, state, or local wage payment
laws, federal, state, or local whistleblower laws, federal, state, or local
family and/or medical leave laws, or any other federal, state, or local law,
statute, ordinance, rule, regulation, or executive order relating to employment
and/or discrimination in employment, and/or any Claims to attorneys’ fees or
costs thereunder.


Further, Employee confirms that, as of the date of this Release, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.
In addition to the above release, Employee promises not to sue any Released
Party in court. This is different from the general release set forth above.
Besides releasing claims covered by that general release, Employee agrees never
to sue Released Parties for any reason covered by that release. Despite





--------------------------------------------------------------------------------





this promise not to sue however, Employee may file suit to enforce the Agreement
or to challenge its validity under the ADEA or the Older Workers’ Benefit
Protection Act (“OWBPA”), which he may do without penalty under the Agreement.
If Employee sues any Released Party in violation of this Release, Employee will
be required to pay Released Parties’ reasonable attorneys’ fees and other
litigation costs incurred in defending such claims.
Notwithstanding the foregoing or anything else in this Release, this Release
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, to the extent Employee’s right to do so is not subject to
waiver. This Release also does not waive or release (i) any claims that Employee
might have that arise after Employee’s execution of this Release; (ii) Employee’
right to enforce the terms of the Agreement; (iii) any rights which cannot be
waived as a matter of law; (iv) any rights or claims for indemnification or
advancement of expenses Employee may have under applicable laws, under the
applicable constituent documents (including bylaws and articles of
incorporation) of the Corporation, under any applicable insurance policy the
Corporation may maintain, or any other agreement Employee may have with the
Corporation relating to his service as a Director and/or Officer (as such terms
are defined in the Corporation’s bylaws as in effect on the Effective Date); (v)
Employee’s right to receive an award for information provided to the Securities
Exchange Commission.
Without limiting the scope of this Release in any way, Employee also certifies
that this Release constitutes a knowing and voluntary waiver of any and all
rights or claims that exist or that Employee has or may claim to have under the
Federal Age Discrimination in Employment Act (“ADEA”), as amended by the OWBPA,
which is set forth at 29 U.S.C. §§ 621, et seq. This Release does not govern any
rights or claims that may arise under the ADEA after the date this Release is
signed by Employee.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.
 
 
 
 
/s/ André Williams
 
Dated:
July 17, 2019
André Williams
 
 
 
 
 
 
 
ACKNOWLEDGED AND ACCEPTED:
 
 
 
ACTUANT CORPORATION
 
 
 
 
 
 
 
/s/ Fabrizio Rasetti
 
Dated:
July 17, 2019
By: Fabrizio Rasetti
 
 
 
Title: EVP, General Counsel & Secretary
 
 
 






